Citation Nr: 0336413	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  03-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from August 1951 
to April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to a disability rating greater than 
50 percent for the service-connected PTSD.  

Further review of the claims folder indicates that, by a 
January 2003 rating action, the RO denied the issue of 
entitlement to a total disability rating based on individual 
unemployability.  Later in the same month following receipt 
of notification of the decision, the veteran filed a notice 
of disagreement with the denial of his total disability 
rating claim.  In this statement, the veteran also requested 
that the RO furnish him with a statement of the case 
concerning this issue.  

In this regard, the Board notes that a total disability 
rating based on individual unemployability may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  See, 
38 C.F.R. § 4.16(a) (2003).  Under the provisions of 
38 C.F.R. § 4.16(a), a total compensation rating based on 
individual unemployability may only be assigned where the 
veteran is not in receipt of a total schedular rating.  
Significantly, if a veteran is found to be totally disabled 
from a service-connected disability under the applicable 
rating schedule, the issue of entitlement to a total 
disability rating based on individual unemployability under 
38 C.F.R. § 4.16(a) becomes moot.  See, VAOPGCPREC 6-99, 
64 Fed. Reg. 52,375 (1999).  In view of the fact that a 
100 percent schedular rating is being awarded for the 
veteran's service-connected PTSD in the present appeal, the 
Board finds that the issue of entitlement to a total 
disability rating based on individual unemployability in this 
case is moot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected PTSD is shown to be 
productive of a disability picture that more nearly 
approximates that of total occupational and social 
impairment, due to symptoms that include some gross 
impairment in thought processes or communications; grossly 
inappropriate behavior; danger of hurting self or others; and 
intermittent inability to perform activities of daily living.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
an August 2001 letter (issued during a prior appeal for a 
disability rating greater than 50 percent for the 
service-connected PTSD) and the statement of the case 
furnished during the current appeal in November 2002, the RO 
informed the veteran of the specific provisions of the VCAA, 
the criteria used to adjudicate his increased rating claim, 
the particular type of evidence needed to substantiate this 
issue, as well as the specific type of information needed 
from him.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Moreover, the veteran has been accorded a relevant VA PTSD 
examination during the current appeal.  

Further, the Board acknowledges that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

In the letter sent to the veteran in August 2001 informing 
him of the VCAA, the steps that the RO had taken to assist 
him in the development of his claim, and the type of evidence 
needed from him, the RO specifically stated that, if the 
additional information from him was not received at the 
agency within 60 days from the date of the letter, the RO 
would continue to process his appeal based on the evidence of 
record.  The Board acknowledges that this August 2001 letter 
fails to provide the veteran with the proper time period 
within which to submit the requested information (one year).  
Significantly, however, in view of the fact that this 
decision is awarding a total schedular evaluation of 
100 percent for the veteran's service-connected PTSD, which 
is a complete grant of the benefits sought in this appeal, 
the Board concludes that a remand to cure the 30-day 
procedural defect (by informing the veteran that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice) is not 
necessary.  

Factual Background

According to the service personnel records, the veteran's 
most significant duty assignment was that of a medical 
technician.  In addition, he received shrapnel wounds to his 
abdomen and buttocks in November 1952 while serving in Korea.  
As a result of his service, he received the Purple Heart as 
well as the Combat Infantryman Badge.  

The service medical records are negative for complaints of, 
treatment for, or findings of PTSD.  The separation 
examination, which was conducted in March 1955, demonstrated 
that the veteran's psychiatric system was normal.  

In February 1999, the veteran underwent a VA psychiatric 
examination.  At that time, the veteran reported having 
received the Purple Heart as well as the Combat Infantryman 
Badge for his service in Korea, where he had sustained a 
severe shrapnel injury to his abdomen.  He also cited 
symptoms of frightful dreams, anxiety, and social isolation.  
He denied having been under psychiatric care.  

A mental status evaluation demonstrated that the veteran was 
very reserved, anxious, soft spoken, depressed, and oriented 
times three (to time, place, and person) and that he had 
psychomotor retardation, a paucity of affect and intellect, 
intact memory for biographical material, linear thinking 
which was somewhat obsessional, very limited interaction, a 
sad and withdrawn mood, bad memory nightmares, constant 
feelings of worry and fear, feelings of tension and fear, 
constricted memory of details, some insight into the nature 
of his difficulties and good judgment as to the need for 
medical treatment.  

The examiner provided a diagnostic impression, on Axis I, of 
moderate PTSD with anxiety and depressive symptoms.  The 
examiner cited the following psychiatric 
symptomatology:  flashbacks, disturbed sleep, hyperarousal, 
hypervigilence, social isolation, paucity of affect and 
feelings (constriction of affect and feeling of life), 
shyness, and feelings of fearfulness.  On Axis II, the 
examiner provided a diagnostic impression of personality 
traits, cluster C.  Citing the veteran's very constricted 
life, the examiner assigned on Axis V a Global Assessment of 
Functioning (GAF) score between 50 and 60.  The examiner 
explained that this range of GAF scores represent the 
veteran's daily and significant level of symptomatology 
(e.g., in social and recreational functioning) related to his 
PTSD as well as his diminished level of occupational ability.  
The examiner recommended that the veteran undergo treatment 
at the PTSD Clinic at the VA Medical Center in Miami, 
Florida.  

In October 1999, the RO considered this in-service and 
post-service evidence.  Citing the medical diagnosis of PTSD 
and the service personnel records indicating the veteran was 
engaged in combat with the enemy during his service in Korea, 
the RO granted service connection for PTSD and awarded a 
50 percent evaluation to this disability, effective from 
December 1998.  

According to additional VA medical records, between March 
2000 and June 2001, the veteran received periodic individual 
outpatient treatment for his service-connected PTSD.  
Specifically, in March 2000, the veteran reported having been 
in his usual state of mental health.  He specifically stated 
that, other than an occasional nightmare, he had no further 
symptoms.  He denied hyperarousal feelings, panic attacks, a 
depressed mood, or difficulty sleeping.  A mental status 
evaluation demonstrated alertness, orientation times three, 
clear speech (with a normal rate and volume), a good mood, a 
congruent affect, no psychomotor retardation, no anxiety, no 
delusions or hallucinations, no suicidal or homicidal 
ideations, no depression or anxiety, and some forgetfulness 
but intact memory.  The examiner diagnosed, on Axis I, PTSD 
in partial remission.  In assigning a GAF score of 60, the 
examiner explained that the veteran's PTSD symptomatology 
appeared to be stable.  

Subsequently, in December 2000, the veteran sought further VA 
outpatient medical care for a worsening of his PTSD symptoms, 
including insomnia, flashbacks, nightmares, depression, and 
an inability to sleep.  In the following month, the veteran 
continued to complain of a worsening of his PTSD symptoms, 
including insomnia and depression.  In June 2001, the veteran 
described nightmares, insomnia, depression, a poor appetite, 
no hallucinations, no suicidal ideations, and orientation 
times three.  

Between April and August 2001, the veteran received group 
psychiatric therapy on a monthly basis.  In a July 2001 
letter, a staff psychiatrist at the PTSD Program at the VA 
Medical Center (VAMC) in Miami, Florida explained that the 
veteran had been diagnosed with, and receiving treatment for, 
chronic PTSD at the outpatient clinic.  This psychiatrist 
also expressed his opinion that the veteran's "ability to 
function in all areas of life (family, social, and 
occupational) is significantly impaired."  

In November 2001, the RO considered this additional relevant 
post-service evidence.  Importantly, however, the RO 
determined that the evidence provided by these records did 
not support a disability rating greater than 50 percent for 
the veteran's service-connected PTSD.  Consequently, the RO 
denied the veteran's increased rating claim for his 
service-connected PTSD.  

Subsequently, in May 2002, the veteran filed his current 
claim for an increased rating for his service-connected PTSD.  
Additional VA medical records received during the current 
appeal reflect individual and group outpatient treatment for 
PTSD on an almost monthly basis between January 2001 and 
January 2002.  Specifically, in January 2001, the veteran 
sought individual outpatient treatment for a worsening of his 
PTSD symptoms, including insomnia and depression.  In June 
2001, the veteran again sought individual outpatient 
treatment for his PTSD.  At that time, he complained of 
nightmares, insomnia, sadness, and depression.  The examiner 
noted that the veteran was alert and not homicidal, suicidal, 
or psychotic.  

In July 2001, the veteran continued to complain of nightmares 
and also noted that some of his other symptoms had improved.  
The examiner observed that the veteran was alert, ambulatory, 
and not psychotic, suicidal, or homicidal.  Several months 
later in October 2001, the veteran reported that his 
medication was not helping his insomnia.  The examiner 
changed this medicine and also noted that the veteran was 
alert, ambulatory, oriented times three, and not psychotic, 
suicidal, or homicidal.  

In January 2002, the veteran underwent a VA PTSD examination.  
At that time, the veteran complained of difficulty sleeping, 
a re-living of his Korean War experiences on a daily basis 
and difficulty getting along with others.  A mental status 
evaluation demonstrated that the veteran was alert, 
cooperative, and oriented times three (to person, place, and 
time) and that he had poor eye contact, slow monotone speech, 
a depressed mood, a sad affect, decreased energy, evidence of 
psychomotor retardation, decreased concentration, a decreased 
interest in events occurring around him, nightmares of events 
which had occurred during his Korean War service, difficulty 
recalling the specific of these events, organized and 
goal-oriented thought process, and no evidence of paranoid 
ideas, loose associations, or flight of ideas.  

Based on these evaluation findings, the examiner diagnosed, 
on Axis I, PTSD and assigned a GAF score of 40.  In support 
of this score, the examiner cited the veteran's difficulty 
sleeping, recurrent distressing dreams of his Korean War 
experiences, a restricted range of affect, feelings of 
detachment or estrangement from others, an exaggerated 
startled response, difficulty concentrating, and very little 
interest in events occurring around him.  The examiner 
expressed his opinion that, at the time of the examination, 
the veteran was not considered to be a danger to himself or 
to others.  In addition, the examiner described the veteran's 
degree of social impairment resulting from his PTSD as severe 
and his degree of industrial impairment caused by this 
disability as severe as well.  

At an individual VA outpatient treatment session conducted on 
the same day in January 2002, the veteran reported that his 
medication was helping, although he continued to experience 
anxiety and depression.  A mental status evaluation 
demonstrated that the veteran was alert, ambulatory, and not 
psychotic, suicidal, or homicidal.  The examiner assigned a 
GAF score of 45.  

Later in January 2002, the veteran attended a VA group 
therapy session.  For the next five months, the veteran 
attended these sessions on a monthly basis.  

In July 2002, the veteran underwent an evaluation at the 
local VA Primary Care Clinic.  At this examination, the 
veteran denied having suicidal or homicidal ideas.  A mental 
status evaluation demonstrated that the veteran had an 
appropriate affect as well as a negative screening for 
depression and PTSD.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

Under the applicable rating criteria for PTSD, pursuant to 
Diagnostic Code 9411, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411 
(2003).  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet.App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 31 to 40 is illustrative of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF score of 41 to 50 is 
representative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Throughout the current appeal, the veteran has asserted that 
his service-connected PTSD is more severe than the current 
disability evaluation has indicated.  In particular, he has 
described depression, difficulty getting along with others, 
insomnia, as well as nightmares and recurrent distressful 
dreams of his Korean War service.  Additionally, he has 
asserted that such symptomatology warrants a schedular 
disability rating greater than the current evaluation of 
50 percent.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected PTSD must 
be considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

During the current appeal, the veteran has consistently 
complained of increased symptomatology associated with his 
service-connected PTSD.  In particular, he has described 
depression, difficulty getting along with others, insomnia, 
as well as nightmares and recurrent distressful dreams of his 
Korean War service as a result of this disability.  

Significantly, as the recent pertinent medical records 
indicate, the symptomatology associated with the veteran's 
service-connected PTSD warrants a grant of a total disability 
rating.  In this regard, the Board notes that the examiner 
who conducted the VA PTSD examination in January 2002 
concluded, after interviewing the veteran and reviewing his 
claims folder, that the veteran's social and occupational 
impairment associated with his PTSD was severe.  

Moreover, at this same examination, the examiner assigned a 
GAF score of 40.  This number is illustrative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; a 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  See, Richard v. Brown, 
9 Vet.App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  The examiner based 
this conclusion on the objective evaluation findings, 
including poor eye contact, slow monotone speech, a depressed 
mood, a sad and restricted range of affect, decreased energy, 
psychomotor retardation, decreased concentration, a decreased 
interest in events occurring around the veteran, difficulty 
recalling specific military events, an exaggerated startled 
response, and difficulty concentrating.  

The Board acknowledges that, at an individual VA outpatient 
treatment session conducted on the same day as the recent VA 
PTSD examination in January 2002, the veteran reported that 
his medication was helping, although he continued to 
experience anxiety and depression.  Furthermore, based on a 
mental status evaluation which demonstrated that the veteran 
was alert, ambulatory, and not psychotic, suicidal, or 
homicidal, the examiner assigned a GAF score of 45.  
Significantly, however, the GAF assessment of 45 is 
illustrative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Thus, both GAF scores of 40 and 45 represent a situation in 
which the veteran is socially isolated and unable to work as 
a result of his service-connected PTSD.  In view of this 
finding, as well as the veteran's continued complaints of 
depression, difficulty getting along with others, insomnia, 
and nightmares and recurrent distressful dreams of his Korean 
War service as well as the recent objective evaluation 
findings of poor eye contact, slow monotone speech, a 
depressed mood, a sad and restricted range of affect, 
decreased energy, psychomotor retardation, decreased 
concentration, a decreased interest in events occurring 
around the veteran, difficulty recalling specific military 
events, an exaggerated startled response, and difficulty 
concentrating, the Board finds that the medical evidence 
supports an increased rating of 100 percent for his 
service-connected PTSD.  A VA psychiatrist specifically 
opined that the veteran's ability to function in all areas of 
life (family, social and occupational) is significantly 
impaired.  The Board acknowledges that the July 2002 VA 
Primary Care Clinic evaluation demonstrated no suicidal or 
homicidal ideas, an appropriate affect, and a negative 
screening for depression and PTSD.  Significantly, however, 
as the Board has discussed in this decision, the totality of 
the recent relevant evidence and resolving any reasonable 
doubt in favor of the veteran, the service-connected PTSD is 
currently productive of total occupational and social 
impairment.




ORDER

A disability rating of 100 percent for the service-connected 
PTSD is granted, subject to the provisions governing the 
payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



